Citation Nr: 1502776	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  08-29 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the right lower extremity.  

2.  Entitlement to service connection for a neurological disability of both upper extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to October 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Agency of Original Jurisdiction (AOJ) for the current appeal is the Montgomery, Alabama RO.

In June 2012, the Veteran testified before the undersigned at a personal hearing.  A transcript of which is associated with the claims file.  

In September 2012, the Board issued a decision in which it denied entitlement to service connection for a bilateral lower extremity disability and for a bilateral upper extremity disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In a May 2013, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the September 2012 decision, and remanded the case to the Board for action consistent with the terms of the JMR.

The Board remanded the case to the AOJ in February 2014 for additional development.  In a September 2014 decision, the AOJ granted service connection for peripheral neuropathy of the left lower extremity as secondary to the Veteran's service-connected lumbar spine degenerative disc disease.  This resolved the appeal as to entitlement to service connection for left lower extremity disability and that issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2014 Remand, the Board directed that an examination must be provided and medical opinions must be obtained with regard to a relationship between the Veteran's claimed disabilities and his active service and with regard to a relationship between the Veteran's claimed disabilities and his service-connected lumbar spine disability.  An examination was provided in April 2014.  The opinion is inadequate because the examiner only provided an opinion with regard to a relationship between his claimed disabilities and his service-connected lumbar spine disability.  She did not provide an opinion with regard to his claimed disabilities and his active service, irrespective of his lumbar spine disability.  Furthermore, the examiner failed to specifically comment on the May 2009 VA examination noting the presence of radiculopathy of the lumbar spine - as was required by the Board's Remand.  

These are the questions that the Board, in its Remand, required a medical professional to address: 

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral lower extremity disability (if any is found) is etiologically related to his active military service?

b.  If the examiner provides a negative response to (a), is it at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral lower extremity disability (if any is found) is caused by his service-connected low back disability?

c.  If the examiner provides a negative response to (a) and (b), is it at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral lower extremity disability (if any) is aggravated by his service-connected low back disability?

d.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral upper extremity disability (if any) is etiologically related to his active military service?

e.  If the examiner provides a negative response to (d), is it at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral upper extremity disability (if any) is caused by his service-connected low back disability?

f.  If the examiner provides a negative response to (d) and (e), is it at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral upper extremity disability (if any) is aggravated by his service-connected low back disability?

The examiner should specifically comment on the May 2009 VA examination noting the presence of radiculopathy of the lumbar spine.  

This is what the examiner provided in an opinion section of the report of the April 2014 examination:  

Veteran's left lower extremity radiculopathy is more likely than not related to his service connected low back disability because it is well known that they can cause radiculopathy and Veteran's EMG/NCS show left lower extremity L4/5 radiculopathy.  Veteran's EMG/NCS show no right lower extremity radiculopathy but a mild sensory-motor neuropathy of the right upper and lower extremity, therefore his symptoms on the right side are more likely than not due to his neuropathy and are not due to or aggravated by his service connected low back condition.  In addition, his upper extremity neurologic symptoms are not due to his lower back service connected condition because the upper extremities are superior to the level of the spin affected by the lower back condition.  

This was provided in a section for a brief summary of the history of the Veteran's peripheral nerve condition.  

Veteran is service connected for low back condition related to an injury which occurred during military service which has progressed since the original injury.  He also reports significant left lower extremity pain and numbness.  He also reports pain and numbness in his right leg although EMG/NCS showed no radiculopathy there.  He reports more recent onset of right upper extremity intermittent pain and numbness with NCS also showing neuropathy there.  In addition, the right upper extremity would not be affected by low back condition because it is superior to the level of low back affects (sic) on nerves at that level in the lumbar spine - thus upper extremities are not examined.  

These statements do not address the questions listed above as "a." and "d."in the Board's Remand.  There is no mention of the May 2009 report.  

Of note, in his October 2007 Notice of Disagreement with the April 2007 denial of his claims, the Veteran pointed to the 1988 military records that refer to early compartment syndrome and peroneal neuritis.  A March 1988 treatment record documents right lower extremity compartment syndrome versus peroneal neuritis.  

The April 2014 opinion is inadequate in that it does not address whether the Veteran has a neurological disability of the right lower extremity or right or left upper extremity that had onset during or was caused by his active service, separate from any relationship to his service-connected lumbar spine disability.  As such, another examination is required.  Additionally, he must be provided a neurological examination of his upper extremities as the rationale for not providing one in April 2014 depended entirely on a lack of relationship between his upper extremities and his lumbar spine disability but does not take into account whether any upper extremity neurological disability had onset during or was caused by his active service irrespective of his lumbar spine disability.  

Also, of record is a Notice of Award of disability benefits by the Social Security Administration (SSA) with a date of onset of disability for SSA purposes in August 2010.  It does not state what the disability is that led to the benefits.  On remand, the AOJ must obtain all administrative and medical records associated with that matter from the SSA.  

The Board apologizes for the delay in the full adjudication of this case. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA all administrative and medical records associated with the Veteran's claim for SSA disability benefits and associate the records with the claims file.  If such records are not obtained, obtain negative replies and associate such with the claims file.  

2.  After any available SSA records are associated with the claims file, ensure that the Veteran is scheduled for a VA neurological examination of his upper extremities and right lower extremity.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must accomplish the following:

(a)  Identify any chronic neurological disorder of either upper extremity that has been present at any time since October 2006, when the Veteran filed his claim.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any neurological disorder of either upper extremity had onset during the Veteran's active service or was caused by his active service, irrespective of any relationship to his service-connected lumbar spine disability.  A complete rationale must be provided for any conclusion reached.  

(c)  Identify any chronic neurological disorder of the right lower extremity that has been present at any time since October 2006, when the Veteran filed his claim.  

(d)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any neurological disorder of the right lower extremity had onset during the Veteran's active service or was caused by his active service, irrespective of any relationship to his service-connected lumbar spine disability.  The examiner must specifically address the March 1988 treatment record documenting right lower extremity compartment syndrome versus peroneal neuritis.  A complete rationale must be provided for any conclusion reached.  

(e)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any neurological disorder of the right lower extremity was caused by the Veteran's service connected lumbar disability, the examiner must specifically address the May 2009 VA examination noting the presence of radiculopathy of the lumbar spine and how that noting affects or does not affect the examiner's opinion.  A complete rationale must be provided for any conclusion reached.  

(f)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any neurological disorder of the right lower extremity was permanently worsened by the Veteran's service connected lumbar disability, the examiner must address the May 2009 VA examination noting the presence of radiculopathy of the lumbar spine and how that noting affects or does not affect the examiner's opinion.  A complete rationale must be provided for any conclusion reached.  

3.  The AOJ must review the examination report and if it does not comply with the Board's Remand directives, take immediate corrective action.  

4.  The readjudicate the claims on appeal.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




